Citation Nr: 1412735	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-27 479	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to service connection for subdural hematoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active service from November 1958 to April 1993.  Among his decorations and awards is the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that, in pertinent part, denied service connection for subdural hematoma and DDD claimed as chronic low back pain.

In May 2012, the Veteran testified at a Central Office hearing before the undersigned; a transcript of that hearing has been included in the record.

In June 2012, the Veteran submitted additional medical evidence along with a waiver of consideration by the Agency of Original Jurisdiction.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, DDD of the lumbar spine was incurred in or a result of the Veteran's active service.  

2. Resolving all doubt in the Veteran's favor, subdural hematoma was incurred in or a result of the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for granting service connection for DDD of the lumbar spine have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).
2. The criteria for granting service connection for DDD of the lumbar spine have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection for DDD of the lumbar spine and subdural hematoma.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II.  Service connection-Legal Criteria

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

II.  Analysis

a. Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that his chronic low back pain began in January 1993.  See January 2009 Formal Claim and accompanying lay statement.  

During his May 2012 Board hearing, the Veteran testified that he injured his back while playing football prior to entering service, however, his back had completely healed.  He indicated that x-rays were not performed and he was not diagnosed with any back disabilities at the time of his entrance into service.  He reported that he began to experience symptoms and pain in his back towards the end of his military career.  He believed that he was treated with bed rest and maybe some medication.  He did not recall having x-rays of his back.  He believes that his current back disability wasn't the result of any one incident in service, but rather a result of an accumulation of all the years of being in service in which his back started to become more symptomatic.

A review of the service treatment records reveals that on September 1958 enlistment examination, a clinical evaluation at that time revealed no abnormalities of his spine or other aspect of his musculoskeletal system.  Nothing was reported in the summary of defects and diagnoses.  On a contemporaneous report of medical history he reported that he had a back injury and tore a muscle while playing football in 1956.  January 1962 discharge and reenlistment examination as well as June 1963 reenlistment examination were negative for any abnormalities of the spine.  On January 1964 annual report of medical history, the Veteran reported a back injury in 1956 while playing football.  On May 1980 medical history report it was noted that back pain was described as muscle strain.  On January 1993 separation examination, in the physician's summary section it was noted that the Veteran had recurrent low back pain from 1991 to the present, cause unknown, subsides with rest.  On January 1993 retirement report of medical history, he indicated that he had recurrent back pain.  

Given that the Veteran's back was not found defective at the September 1958 enlistment examination, as well as January 1962 discharge and reenlistment examination and June 1963 reenlistment examination, the Board finds that a lumbar spine disorder was not "noted" upon the Veteran's entry onto active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

There is no other evidence of record to elucidate the nature of any pre-service injury, any residuals, the course of treatment, or any other factors that may enable the Board to gauge any relevant information as to its preexistence, the Board finds that the presumption of soundness at service entrance with respect to the back has not been rebutted.  Therefore, this is a case of direct service connection rather than one of aggravation by service, and an opinion is not needed for consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004). 

With regard to service connection on a direct incurrence basis, there is evidence in the service treatment records of back complaints related to military duties and the Veteran has a current diagnosis of DDD of the lumbar spine.  See June 2009 and July 2011 VA examination reports.  In regards to whether or not the Veteran's current lumbar spine disorder is related to service, there appears to be conflicting medical evidence.  

On June 2009 VA examination, the examiner opined that the Veteran's current lumbosacral spine condition, degenerative changes of the lumbosacral spine, is less likely as not aggravated by his service.  The examiner reasoned that the retirement physical examination notes a history of recurrent low back pain which "subsides w[ith] rest"; however there is no evidence of treatment for a lumbosacral spine condition while in active service.  Also, the spine was normal on the retirement examination.  

On July 2011 VA examination, the examiner opined that the Veteran's pre-service back injury was not aggravated by his military service.  The examiner also opined that the degenerative lumbosacral spine disease was less likely as not caused by, a result of, or aggravated by his military service.  

In May 2012 and July 2013 correspondence, Dr. M.R.D. reported that the Veteran had been a patient in the clinic for several years.  Dr. M.R.D. stated that the Veteran has had ongoing issues with lower back pain.  Dr. M.R.D. noted that he reviewed the Veteran's current and previous military medical records and opined that it was more likely than not that this issue began during his service period and has not completely resolved.  

On June 2009 VA examination, the Veteran reported that his back pain began in service and has been intermittent with periods of remission since then.

In a January 2010 statement, the Veteran reported that he has had continued back pain from 1988 to the present.  

In May 2012, the Veteran's daughter testified that when she was younger, her dad did not have any pain.  She recalled that he began to complain of back pain in the later years, before he retired.  He used to complain that his back hurt with running; however, after he was discharged from service his back hurt if he did anything.  She remembered his pain starting around the late eighties, early nineties and continuing since then.  

The Board observes that the Veteran and his daughter have consistently stated that the Veteran's low back problems began in service and that he had recurring back problems since that time.  The Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report recurring symptoms since service.  Moreover, his daughter is competent to report her observations as to any signs of pain or discomfort in his back or other indicators of injury. Furthermore, the statements have been consistent throughout the appeal period and are supported by the other evidence of record and are deemed credible.

Therefore, given that the Veteran has continually complained of recurring low back pain beginning in service, testimony from the Veteran's daughter regarding the Veteran's continuous back pain, evidence of complaints of back symptoms noted in service, and in light of the present medical evidence of a lumbar spine disability, the Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's current lumbar spine disability to active service.   While the medical opinions are split, the overall evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that service connection for DDD of the lumbar spine is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49  (1990).

B. Subdural Hematoma

On his January 2010 Notice of Disagreement, the Veteran reported that during his Naval career, he was actively involved in athletics (football, boxing, running, and baseball as a normal regiment).  He also reported that during his 17 years at sea, it was not uncommon for him to hit his head while conducting inspections, going to general quarters, moving quickly from point A to point B during emergencies, working in tight quarters, and trying to maintain his balance during rough weather.  He indicated that there were a number of documented head injuries or reports of headaches during service.  He claimed that since service, the headaches became progressively worse.  In July 2004, he went to St. Luke's Hospital Emergency Room, because his headaches continued without relief and was diagnosed with subdural hematoma.  

A review of the Veteran's service treatment records includes September 1958 entrance reports of medical examination and history that are negative for any complaints or treatment regarding headaches or a head injury.  In April 1972, he had complaints of headaches for three weeks; he was diagnosed with post-viral syndrome.  In January 1975 and August 1976 Officer Physical Examination Questionnaire, the Veteran reported that he had a "seldom occurrence" of headaches.  On the August 1976 questionnaire, he reported that he took Tylenol as needed for his headaches.  He had complaints of vertigo accompanied with other symptoms and was diagnosed with possible gastroenteritis in February 1980.  In May 1980, he reported that he took Tylenol for his headaches.  An undated treatment record showed that the Veteran presented with a headache.  In February 1991, he was seen with complaints of headaches among other symptoms and diagnosed with upper respiratory infection.  On April 1986 Officer Physical Examination Questionnaire, he reported that he seldom had headaches.  In June 1987, he again reported that he seldom had headaches, but also described them as routine.  On his January 1993 retirement examination no neurological abnormalities were reported.  On accompanying report of medical history, he denied ever having a head injury, frequent or severe headaches, and dizziness or fainting spells.  He did not answer when asked if he had periods of unconsciousness.  

An undated copy of what appeared to be a service treatment record revealed that the Veteran had complaints of headaches and was diagnosed with a mild concussion.  

Post service treatment records from St. Luke's Hospital dated in July 2004 show that the Veteran presented to the emergency room with headaches that became progressively worse since May.  He reported that he did not have a history of head trauma or falls.  A week ago, he noticed a change in his handwriting and the prior nigh his right side incoordination became more prominent.  A CT scan showed a very large left subdural hematoma, for which he subsequently underwent to separate procedures to have it drained.   

Here, there is evidence in the service treatment records of headaches and a mild concussion and the Veteran has a current diagnosis of subdural hematoma.  The remaining question is whether or not the Veteran's subdural hematoma is related to service, including headaches or bumping his head.  There appears to be conflicting medical evidence.  

On July 2011 VA examination, the Veteran reported that he was told that some of the hematoma blood was very old.  The examiner noted that the Veteran did bang his head multiple times in service and had headaches in service.  Based on a medical examination, literature and professional experience, the examiner opined that the Veteran's left subdural hematoma was less likely than caused by or a result of military service.  The examiner reasoned that it was highly unlikely that the Veteran's occasional headaches in service relieved by Tylenol would have been an indication of subdural hematoma.  The incident in 2004 leading to surgery was acute with sudden neurological dysfunction and appeared to have taken place in 2004 several months prior to his surgery.  Although his surgeon told him that he had evidence of old blood as well as new blood, there was no way to know what this mean.  It was very unlikely that what the examiner saw in the military records had any relationship to his subdural hematoma.  

During the May 2012 Central Office hearing, the Veteran's daughter indicated that the Veteran's treating physician at the Mayo Clinic in Jacksonville, Florida  told her that due to the Veteran's work in the military and constantly banging his head, he believed that is what caused the subdural hematoma as there was no other incidents of him banging his head.  She reported that the Veteran's headaches progressed throughout the years, and then they came to a full-blown, full-scale, subdural hematoma that was life-threatening to her father.  The Veteran's daughter has provided a competent report that a physician had related his current disabilities to in-service injuries.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (a lay person is competent to report diagnoses related by a physician).


The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

At the outset, the Board finds the Veteran's and his daughter's accounts of the Veteran's continued complaints of headaches during and continued post service to be competent, as such is a matter within the realm of lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38   (2007). Moreover, the statements are consistent throughout the record and there is no other basis for questioning their veracity. 

From the pertinent evidence summarized above, the Board accepts that the Veteran sustained a head injury in service. Moreover, the preponderance of the evidence indicates that he continued to complain of headaches throughout service as well as after discharge.  Private treatment records establish that he had a headache of a progressive nature at the time he was diagnosed with subdural hematoma.  See July 2004 treatment records from St. Luke's Hospital.  

While the medical opinions are split, the overall evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that service connection for subdural hematoma is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49  (1990).  


ORDER

Service connection for DDD of the lumbar spine is granted.

Service connection for subdural hematoma is granted.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


